Case 19-00197       Doc 11     Filed 06/12/19 Entered 06/12/19 10:04:13            Desc Main
                                 Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

 IN RE:                                        )
                                               )
 Harry S. Porterfield,                         )       Chapter 7
                                               )
                                               )       Bankruptcy No. 18-01530
                 Debtor.                       )

                           DEBTOR’S MOTION TO REOPEN CASE

          Debtor Harry S. Porterfield, by counsel, requests that the above-captioned case be

 reopened pursuant to 11 U.S.C. § 350(b) and in support thereof states as follows:

          1.     The Debtor filed for bankruptcy relief pursuant to chapter 7 of the

 Bankruptcy Code on March 1, 2019, and received a discharge pursuant to 11 U.S.C. §

 727 on June 12, 2019. The Final Decree was also entered June 12, 2019.

          2.     Debtor’s Schedule F listed certain student loan debt.

          3.     Debtor intends to file a Complaint to Determine Discharge of Debt with

 respect to his student loan debt.

          4.     To provide the Debtor the full relief of the Bankruptcy Code, it is

 necessary to reopen the Debtor’s case.

          WHEREFORE, the Debtor requests that this case be reopened to allow the Debtor

 to pursue a Complaint to Determine Discharge of Debt with regard to his student loan

 obligations.




                                               1
Case 19-00197      Doc 11    Filed 06/12/19 Entered 06/12/19 10:04:13            Desc Main
                               Document     Page 2 of 2


 Dated: June 12, 2019                         /s/ Steven G. Klesner
                                              Steven G. Klesner 000013024
                                              Johnston, Stannard, Klesner, Burbidge&
                                              Fitzgerald, P.L.C.
                                              373 Scott Court, Ste B, PO Box 3400
                                              Iowa City, IA 52244
                                              (319)338-9852
                                              fax (319)354-7265
                                              steve@iclawfirm.com
                                              ATTORNEYS FOR DEBTOR



                              CERTIFICATE OF SERVICE

 The undersigned hereby certifies that a true copy of this document was served on the
 parties herein by electronic noticing from the Bankruptcy Court this 12th day of June,
 2019.

                                              /s/ Steven G. Klesner
                                              Steven G. Klesner 000013024



 Office of the United States Trustee
 United States Federal Courthouse
 111 7th Avenue SE, Box 17
 Cedar Rapids, IA 52401-2101

 Campus Federal Credit Union
 c/o Kizer, Hood & Morgan, LLP
 2111 Quail Run Drive
 Baton Rouge, LA 70808

 Mohela/Laurel Road Bank
 100 Post Road
 Darien, CT 06820

 Laurel Road Finance, Inc.
 c/o Corporation Service Company
 505 5th Ave, Ste 729
 Des Moines, IA 50309

 Parties requesting notice




                                             2
